

117 HRES 553 IH: Of inquiry requesting the President and directing the Secretary of Health and Human Services and the Secretary of Homeland Security to transmit, respectively, certain documents to the House of Representatives relating to unaccompanied alien children.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 553IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Burgess (for himself, Mrs. Rodgers of Washington, and Mr. Katko) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONOf inquiry requesting the President and directing the Secretary of Health and Human Services and the Secretary of Homeland Security to transmit, respectively, certain documents to the House of Representatives relating to unaccompanied alien children.That the President is requested, and the Secretary of Health and Human Services and Secretary of the Department of Homeland Security are directed, to transmit, respectively, to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of all documents, memoranda, advisory legal opinions, notes from meetings, audio recordings, records (including telephone and electronic mail records), correspondence, and other communications, or any portion of any such communications, to the extent that any such one or more items are within the possession of the President or the Secretaries, respectively, and refer to the following:(1)The health and welfare of unaccompanied alien children, including the status of COVID–19 infections, treatment, and outcomes, in the care or custody of Customs and Border Protection and the Office of Refugee Resettlement. (2)Any current policy, procedure, guidance, or directive regarding the placement of unaccompanied alien children in the care or custody of the Office of Refugee Resettlement with a sponsor, including any policy that has changed since January 20, 2021, in order to expedite the placement of such children with a sponsor.(3)The number of unaccompanied alien children placed by the Office of Refugee Resettlement with sponsors that did not undergo a background check, public records check, sex offender registry check, or fingerprint check.(4)All information, including Significant Incident Reports, regarding allegations of abuse and neglect of unaccompanied alien children in Customs and Border Protection or Office of Refugee Resettlement facilities beginning in November, 2020. (5)The number of unaccompanied alien children who were in the care of the Office of Refugee Resettlement and were not placed with a potential sponsor pursuant to section V of the memorandum of agreement entitled Memorandum of Agreement Among The Office of Refugee Resettlement of the U.S. Department of Health and Human Services and U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection of the U.S. Department of Homeland Security Regarding Consultation and Information Sharing in Unaccompanied Alien Children Matters, entered into on April 13, 2018.(6)All Office of Refugee Resettlement current policies and procedures, guidance, and directives regarding the hiring and training of staff, contractors, or volunteers. (7)All information regarding how the Office of Refugee Resettlement protects unaccompanied alien children from smugglers, traffickers, or others who might seek to victimize or otherwise engage a child in criminal, harmful, or exploitative activity.